Citation Nr: 0625674	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-30 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to September 1971 and from May 1973 to May 
1976.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 2003, the veteran requested 
a Travel Board hearing.  In December 2003, he waived his 
right to an in-person hearing and stated he wanted a 
videoconference hearing at the RO before a Veterans Law 
Judge.  He was scheduled for a September 2005 hearing before 
a Veterans Law Judge at the RO and was given notice of the 
date and time for the hearing.  He failed to appear for the 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005) and the regulations implementing it 
apply in the instant case.  Notice and due process 
deficiencies exist which must be corrected before the Board 
can address the merits of the appeal.

In July 2000, the appellant submitted a completed VA Form 21-
22, Appointment of Veteran's Service Organization as 
Claimant's Representative, designating the American Legion as 
his representative.  In January 2003, the veteran submitted 
VA Form 21-22 changing his appointed representative to the 
California Department of Veterans Affairs (CDVA).  However, 
this change of representation was not acknowledged until June 
2006.  In the interim, the American Legion continued to 
receive correspondence as the veteran's representative and 
submitted statements on his behalf.  The record does not 
reflect that CDVA, the veteran's representative of record, 
has reviewed the file or has been notified of any actions 
taken in the veteran's appeal since they were appointed.  The 
opportunity for effective representation is bedrock in the 
foundation of an equitable adjudication system; and a failure 
to afford a veteran the opportunity to benefit from the 
representation of his choice is a due process deficiency that 
must be addressed prior to any merits review.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  The 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not notified of the criteria 
for establishing a disability rating or effective dates of 
awards.  Since the case is being remanded anyway, the RO will 
have the opportunity to correct the notice deficiencies.  

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the veteran notice 
regarding the rating of PTSD and effective 
date of any award as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).

2. The RO should forward the veteran's 
claims folder to the CDVA to afford them 
the opportunity to review the file and 
present written argument on behalf of the 
veteran.  After that is completed, the RO 
should review any written presentation by 
the representative, determine whether any 
further development is necessary and, if 
so, arrange for such development.  Then 
the case should be processed in accordance 
with accepted appellate practice, and 
returned to the Board for further 
appellate review.

The purpose of this remand is to meet due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


